DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 04/25/2019. The applicant submits two Information Disclosure Statements dated 05/08/2019 and 01/25/2021. The applicant does not claim Domestic or Foreign priority.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7 - 9, 11, 12, 14, 15, 16, and 18 - 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ferro US 2009/0105943.
As per claim 1, A computer-implemented method for fleet based aircraft flight planning using real-time aircraft intelligence, the method comprising: 
receiving, by a processor, real-time flight data associated with at least one flight parameters of an aircraft; (Ferro paragraph 0086 discloses, “said means 3, 7, 8 and 11 form part 
receiving, by the processor, real-time weather data along a flight path of the aircraft; (Ferro paragraph 0152 discloses, “In a variant, the tasks guidance (means 5) thereafter proposes an accessway to the performance calculation once the flight plan has been created.  The parameters relating to the weather (wind, temperature, QNH, etc.)”)
receiving, by the processor, real-time planning data of the aircraft; (Ferro paragraphs 0002 discloses, “an active flight plan which represents the current flight plan which is followed by the aircraft.  This current flight plan is in particular taken into account by a flight management system, of FMS type, which assists the aircraft's pilots with flight management and which uses this current flight plan to perform long-term guidance of the aircraft, both in the vertical plane and in the lateral plane.” And paragraph 0056 discloses, “The device 1 in accordance with the invention and schematically represented in FIG. 1 is intended to create at least one flight plan, in particular a secondary flight plan, of an aircraft and in particular of a transport airplane (civil or military).”)
calculating, by a simulation engine executed by the processor, flight modification parameters using the real-time flight data, the real-time weather data, and the real-time planning data; (Ferro paragraphs 0121 discloses, “The device 1 also makes it possible to classify the various existing flight plans in a system such as the flight management system, as a function of the day's flights, and to facilitate transfers of the flight plans in the event of a change of crew” and paragraph 0256 discloses, “means, for example said means 8, for inserting these parameters into said flight plan;” and paragraph 0257 discloses, “means, for example said means 33, for 
transmitting, by the processor, the flight modification parameters to a flight management system (FMS) of the aircraft, wherein the at least one flight parameters of the aircraft is adjusted based on the flight modification parameters. (Ferro paragraph 0125 discloses, “the flight plans sometimes require results of performance calculations (takeoff speeds, runway lengths necessary for takeoff or landing, etc.), on the basis of data such as the aerodynamic configuration at takeoff or landing (configuration of slats, flaps, weight, center of gravity, etc.) of the airplane, or of the state of the runway.  In a preferred embodiment, the FMS system automatically dispatches the updated data to the performance calculation model which returns the results of the calculation.  The pilot need only validate the result of the calculation.”)
As per claim 2, The method of claim 1, wherein the real-time flight data comprise at least one of an onboard aircraft fuel quantity, an onboard aircraft weight, a predicted aircraft fuel level at landing, a predicted aircraft weight at landing, an aircraft fuel flow status, and a change in aircraft center of gravity. (Ferro paragraph 0125 discloses, “the flight plans sometimes require results of performance calculations (takeoff speeds, runway lengths necessary for takeoff or landing, etc.), on the basis of data such as the aerodynamic configuration at takeoff or landing (configuration of slats, flaps, weight, center of gravity, etc.) of the airplane, or of the state of the runway.” And paragraph 0269 discloses, “of fuel (uptake of fuel) so as to obtain valid predictions over the whole of the flight plan.”)
As per claim 4, The method of claim 1, wherein the flight modification parameters comprise at least one of an increase in speed, a decrease in speed, an increase in altitude, and a decrease in altitude. (Ferro paragraphs 0058 discloses, “Furthermore, the vertical part of a flight 
As per claim 5, The method of claim 1, wherein the real-time flight data is received from at least one of the FMS onboard of the aircraft or an FMS located remotely from the aircraft. (Ferro paragraph 0078 discloses, “means 14 which are connected by way of a link 15 to said element 13 and which automatically request information from external information sources 16,” and paragraph 0107 discloses, “In a preferred embodiment, said means 14 automatically extract from a database 30 forming part of said information sources 16 a prerecorded auxiliary flight plan,” and paragraphs 0086 – 0090 discloses the onboard fms.)
As per claim 7, The method of claim 1, further includes calculating, by the processor, a center of gravity of the aircraft using the real-time flight data and real-time planning data. (Ferro paragraph 0183 discloses, “The parameters relating to the weather (wind, temperature, QNH, etc.) and the weight/center of gravity parameters are identical to those used for the performance calculation on arrival of the active flight plan.”)
As per claim 8, A computer-implemented system for fleet based aircraft flight planning using real-time aircraft intelligence, the computer-implemented system comprising: 

at least one processor configured to access the memory and execute the processor-readable instructions, which when executed by the at least one processor, configure the at least one processor to perform: (Ferro paragraph 0090 discloses, “said means 3, 7, 8 and 11 form part of one and the same computer 28, for example a flight management system, of FMS type.”)
receiving real-time flight data associated with at least one flight parameters of an aircraft; (Ferro paragraph 0086 discloses, “said means 3, 7, 8 and 11 form part of one and the same computer 28, for example a flight management system, of FMS type.” And paragraph 0212 discloses, “the flight distance and/or time calculated in real time by the FMS system.” Paragraphs 0059 - 0069)
receiving real-time weather data along a flight path of the aircraft; (Ferro paragraph 0152 discloses, “In a variant, the tasks guidance (means 5) thereafter proposes an accessway to the performance calculation once the flight plan has been created.  The parameters relating to the weather (wind, temperature, QNH, etc.)”)
receiving real-time planning data of the aircraft; (Ferro paragraphs 0002 discloses, “an active flight plan which represents the current flight plan which is followed by the aircraft.  This current flight plan is in particular taken into account by a flight management system, of FMS type, which assists the aircraft's pilots with flight management and which uses this current flight plan to perform long-term guidance of the aircraft, both in the vertical plane and in the lateral plane.” And paragraph 0056 discloses, “The device 1 in accordance with the invention and 
calculating flight modification parameters using the real-time flight data, the real-time weather data, and the real-time planning data; (Ferro paragraphs 0121 discloses, “The device 1 also makes it possible to classify the various existing flight plans in a system such as the flight management system, as a function of the day's flights, and to facilitate transfers of the flight plans in the event of a change of crew” and paragraph 0256 discloses, “means, for example said means 8, for inserting these parameters into said flight plan;” and paragraph 0257 discloses, “means, for example said means 33, for calculating the predictions on the whole of said flight plan, by taking account of said parameters relating to said intermediate airport AI.”)  and 
transmitting the flight modification parameters to a flight management system (FMS) of the aircraft, wherein the at least one flight parameters of the aircraft is adjusted based on the flight modification parameters. (Ferro paragraph 0125 discloses, “the flight plans sometimes require results of performance calculations (takeoff speeds, runway lengths necessary for takeoff or landing, etc.), on the basis of data such as the aerodynamic configuration at takeoff or landing (configuration of slats, flaps, weight, center of gravity, etc.) of the airplane, or of the state of the runway.  In a preferred embodiment, the FMS system automatically dispatches the updated data to the performance calculation model which returns the results of the calculation.  The pilot need only validate the result of the calculation.”)
As per claim 9, The system of claim 8, wherein the real-time flight data comprise at least one of an onboard aircraft fuel quantity, an onboard aircraft weight, a predicted aircraft fuel level at landing, a predicted aircraft weight at landing, an aircraft fuel flow status, and a change in aircraft center of gravity. (Ferro paragraph 0125 discloses, “the flight plans sometimes require 
As per claim 11, The system of claim 8, wherein the flight modification parameters comprise at least one of an increase in speed, a decrease in speed, an increase in altitude, and a decrease in altitude. (Ferro paragraphs 0058 discloses, “Furthermore, the vertical part of a flight plan (or vertical flight plan) contains all the information necessary to calculate the predictions regarding altitude, speed and time.  There are four types of information relating to the vertical flight plan: [0059] general information: [0060] a cost index; [0061] a cruising level and a cruising temperature; [0062] data relating to fuel and to loading; [0063] data relating to a flight phase: [0064] configuration of the takeoff thrust; [0065] thrust reduction altitudes and acceleration altitudes; [0066] climb, cruising, descent and approach speeds; [0067] pressure and temperature at destination; [0068] vertical constraints such as speed, altitude, time, and climb and descent levels; and [0069] wind-related data.”)
As per claim 12, The system of claim 8, wherein the real-time flight data is received from at least one of the FMS located onboard of the aircraft or an FMS located remotely from the aircraft. (Ferro paragraph 0078 discloses, “means 14 which are connected by way of a link 15 to said element 13 and which automatically request information from external information sources 16,” and paragraph 0107 discloses, “In a preferred embodiment, said means 14 automatically extract from a database 30 forming part of said information sources 16 a prerecorded auxiliary flight plan,” and paragraphs 0086 – 0090 discloses the onboard fms.)
As per claim 14, The system of claim 8, further includes calculating a center of gravity of the aircraft using the real-time flight data and real-time planning data. (Ferro paragraph 0183 discloses, “The parameters relating to the weather (wind, temperature, QNH, etc.) and the weight/center of gravity parameters are identical to those used for the performance calculation on arrival of the active flight plan.”)
As per claim 15, A non-transitory computer-readable medium for fleet based aircraft flight planning using real-time intelligence, the non-transitory computer readable medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform: 
receiving real-time flight data associated with at least one flight parameters of an aircraft; (Ferro paragraph 0086 discloses, “said means 3, 7, 8 and 11 form part of one and the same computer 28, for example a flight management system, of FMS type.” And paragraph 0212 discloses, “the flight distance and/or time calculated in real time by the FMS system.” Paragraphs 0059 - 0069)
receiving real-time weather data along a flight path of the aircraft; receiving real-time planning data of the aircraft; (Ferro paragraph 0152 discloses, “In a variant, the tasks guidance (means 5) thereafter proposes an accessway to the performance calculation once the flight plan has been created.  The parameters relating to the weather (wind, temperature, QNH, etc.)”)
calculating flight modification parameters using the real-time flight data, the real-time weather data, and the real-time planning data; (Ferro paragraphs 0121 discloses, “The device 1 also makes it possible to classify the various existing flight plans in a system such as the flight management system, as a function of the day's flights, and to facilitate transfers of the flight plans in the event of a change of crew” and paragraph 0256 discloses, “means, for example said 
transmitting the flight modification parameters to a flight management system (FMS) of the aircraft, wherein the at least one flight parameters of the aircraft is adjusted based on the flight modification parameters. (Ferro paragraph 0125 discloses, “the flight plans sometimes require results of performance calculations (takeoff speeds, runway lengths necessary for takeoff or landing, etc.), on the basis of data such as the aerodynamic configuration at takeoff or landing (configuration of slats, flaps, weight, center of gravity, etc.) of the airplane, or of the state of the runway.  In a preferred embodiment, the FMS system automatically dispatches the updated data to the performance calculation model which returns the results of the calculation.  The pilot need only validate the result of the calculation.”) 
As per claim 16, The non-transitory computer-readable medium of claim 15, wherein the real-time flight data comprise at least one of an onboard aircraft fuel quantity, an onboard aircraft weight, a predicted aircraft fuel level at landing, a predicted aircraft weight at landing, an aircraft fuel flow status, and a change in aircraft center of gravity. (Ferro paragraph 0125 discloses, “the flight plans sometimes require results of performance calculations (takeoff speeds, runway lengths necessary for takeoff or landing, etc.), on the basis of data such as the aerodynamic configuration at takeoff or landing (configuration of slats, flaps, weight, center of gravity, etc.) of the airplane, or of the state of the runway.” And paragraph 0269 discloses, “of fuel (uptake of fuel) so as to obtain valid predictions over the whole of the flight plan.”)
As per claim 18, The non-transitory computer-readable medium of claim 15, wherein the flight modification parameters comprise at least one of an increase in speed, a decrease in speed, 
As per claim 19, The non-transitory computer-readable medium of claim 15, wherein the real-time flight data is received from at least one of the FMS located onboard of the aircraft or an FMS located remotely from the aircraft. (Ferro paragraph 0078 discloses, “means 14 which are connected by way of a link 15 to said element 13 and which automatically request information from external information sources 16,” and paragraph 0107 discloses, “In a preferred embodiment, said means 14 automatically extract from a database 30 forming part of said information sources 16 a prerecorded auxiliary flight plan,” and paragraphs 0086 – 0090 discloses the onboard fms.)
As per claim 20, The non-transitory computer-readable medium of claim 15, further includes calculating a center of gravity of the aircraft using the real-time flight data and real-time planning data. (Ferro paragraph 0183 discloses, “The parameters relating to the weather (wind, temperature, QNH, etc.) and the weight/center of gravity parameters are identical to those used for the performance calculation on arrival of the active flight plan.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ferro US 2009/0105943 in view of Regan US 2017/0315014.
As per claim 6, The method of claim 1, wherein the calculating flight modification parameters comprises calculating loading positions of cargo inside cargo compartments of the aircraft. (Regan paragraph 0035 teaches, “A computer 30, which may comprise or include the CSCP 38, is connected to receive from the plurality of sensors 208A-208D the information indicative of the weights and information indicative of the locations of the pieces of cargo 202 in the cargo hold 204.  As will be described, computer 30 is programmed to calculate therefrom a weight and/or center of gravity 210 of the plurality of the pieces of cargo 202.  In exemplary embodiments, the computer 30 is programmed to calculate the weight and/or center of gravity 210 in real time a plurality of times during one or both of cargo loading of the vehicle 11 and cargo unloading of the vehicle.  The computer 30 is programmed to actuate an alarm, which may be part of the computer or CSCP 38, when the center of gravity 210 shifts beyond a predetermined location on the vehicle 11.”)
            Ferro discloses a method, program, and system for creating an aircraft flight plan. Ferro does not disclose identifying the loading position of cargo inside a cargo compartment of the aircraft. Regan teaches of identifying the loading position of cargo inside a cargo compartment of the aircraft. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Regan et.al. into the invention of Ferro. Such incorporation is motivated by the need to ensure stable and coordinated flight of an aircraft as it travels an fuel is burned.
As per claim 13, The system of claim 8, wherein the calculating flight modification parameters comprises calculating loading positions of cargo inside cargo compartments of the aircraft. (Regan paragraph 0035)

Allowable Subject Matter
Claims 3, 10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3661